CHARLES J. SCHUCK, Judge.
On July 12, 1946, a state road commission crew, under the supervision of W. A. Dysard, as foreman, was employed at cleaning out what is known as Spring Run in Greenbrier county, a mile and one-half northwest of White *4Sulphur Springs, West Virginia. The work was being carried on upon private property and was for the purpose of removing the debris and filling an embankment that had been considerably washed during a previous flood. A state road shovel was used for doing the work and during the process of cleaning the aforesaid run the shovel in question came in contact with, raised and damaged the private gas line of claimants, causing damage to the extent of $39.75.
Payment of the claim is authorized by the state road commissioner and approved by the attorney general’s office by the attorney general, himself, and the assistant attorney general.
We are of the opinion that under the circumstances claimants are entitled to an award in the sum heretofore specified, to wit, thirty-nine dollars and seventy-five cents ($39.75).